DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 2 has been cancelled. Claims 1, 4, 7, and 10 have been amended. Claims 3, 5, 6, 8, and 9 are as previously presented. Therefore, claims 1 and 3 – 10 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 12/17/2021 has been entered. Applicant’s amendment overcomes the previously set-forth 112(b) rejections of claims 4 and 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites, “means for supplying heat to the shell.” This is being interpreted as an “electric heater” [0015], or “by means of hot air circulating around the shell and/or within channels provided within the shell. The hot air can be taken from any suitable source, such as an engine supplied with the fuel. In a preferred form, the hot air is heated by heat obtained by an exothermic catalytic reaction between fuel vapour and oxygen” [0016], or equivalents thereof.
Claim 1 recites, “means for supplying liquid to the porous wick.” This is being interpreted as a reservoir [0011], or equivalents thereof.
Claim 5 recites, “means are provided to inject liquid into the wick.” The means to inject liquid is being interpreted as a “bayonet tube” [0040], or equivalents thereof.
Claim 9 recites, “heat is supplied to the shell by means of hot air circulating around the shell and/or within channels provided within the shell.” The means of hot air circulating is being interpreted as from an engine [0016], or from an exothermic catalytic reaction between fuel vapour and oxygen [0016], or equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Welle (US 2004/0069242) in view of Radomski et al. (US 2007/0107879) and Davis et al. (US 2017/0188626).
Regarding claim 1, Welle discloses a device for evaporating a liquid such as liquid fuel (“A system is described herein for completely converting a known amount of liquid into a gas”; “Suitable liquids include water, alcohols, such as methanol, gasoline, and oils” [0024]), comprising: 
a shell (see annotated Fig. 2; [0032]); 
means for supplying heat to the shell (see annotated Fig. 2; [0032]); 

means for supplying liquid to the porous wick (see annotated Fig. 2; [0033]); and 
an outlet in the shell for vapour produced in the gap by the application of heat from the shell to the liquid in the wick (see annotated Fig. 2; [0034]).
Welle does not expressly disclose wherein the wick includes a primary porous wick facing the inner surface of the shell, and a secondary porous wick located within the primary porous wick, the liquid being supplied to the secondary porous wick, then from the secondary porous wick into the primary porous wick, so that the vapour is produced in the gap by the application of heat from the shell to the liquid fuel in the primary porous wick. However, it is noted that Welle discloses that vapour is produced in the gap by the application of heat from the shell to the liquid fuel in the porous wick (Fig. 2, and [0032]-[0034]).
Radomski is related to a device for evaporating a liquid (“Liquid Evaporator” [Title]). Radomski discloses wherein a wick includes a primary porous wick facing an inner surface of a shell, and a secondary porous wick located within the primary porous wick, a liquid being supplied to the secondary porous wick (Fig. 1 shows a primary porous wick 2 facing an inner surface of a shell, and a secondary porous wick 1 located within primary porous wick 2, wherein liquid from “liquid reservoir 3” [Abstract] is supplied to secondary porous wick 1 as shown).
Welle / Radomski does not expressly disclose a liquid supplied from the secondary porous wick into the primary porous wick.
Davis is related to a device for evaporating a liquid [Abstract]. Davis discloses a liquid supplied from a secondary porous wick into a primary porous wick (Fig. 6 of Davis shows a “liquid transport element” [0116] / wick; the liquid transport element / wick can be in a “core/shell form” [0016] which includes one porous wick within another porous wick: “As illustrated, for example, in FIG. 6, a core 636a can have at least a portion thereof surrounded with a shell 636b, which can be formed of a porous monolith. If desired, the core 636a may also be formed of a porous monolith. For example, the core 636a may be formed of a porous glass with one or more different properties from the porous glass forming the shell 636b so that differential characteristics of the combined elements may be provided. In particular, the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wick includes a primary porous wick facing the inner surface of the shell, and a secondary porous wick located within the primary porous wick, the liquid being supplied to the secondary porous wick, then from the secondary porous wick into the primary porous wick, so that the vapour is produced in the gap by the application of heat from the shell to the liquid fuel in the primary porous wick. Davis discloses, “Such core/shell design can be particularly beneficial in that the core material can be shielded from potential scorching by the high heat provided by the heating wire. Likewise, in use, air flow for entraining formed vapor may pass substantially across the porous monolith shell and have little or substantially no direct flow across the core material" [0117]. It is noted that while Davis refers to “potential scorching by the high heat provided by the heating wire,” and Welle utilizes band heaters 36 rather than a heating wire, the band heaters of Welle provide heat that is high enough to vaporize liquid in liquid receptor 16; therefore, the use of a porous wick within another porous wick, as described by Davis, can advantageously prevent scorching/heat damage of a portion of a wick. Additionally, Davis describes that the core 636a and shell 636b can be formed of materials with different properties, “so that differential characteristics of the combined elements may be provided,” such as “improved storage of a liquid” in core 636a, and “improved transport of the liquid for rapid wicking to the heater” [0016].


    PNG
    media_image1.png
    732
    628
    media_image1.png
    Greyscale

Fig. 2 of Welle, annotated

Regarding claim 3, Welle discloses wherein the device is attached to a reservoir for liquid to be evaporated (Fig. 1, reservoir / “liquid source 27” [0025]).
Welle does not expressly disclose wherein the wick projects into the reservoir so as to come into contact with the liquid.
Radomski discloses wherein a wick projects into a reservoir so as to come into contact with the liquid (Fig. 1 shows wick 1 projecting into liquid in “liquid reservoir 3” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wick projects into the reservoir so as to come into contact with the liquid. This is merely the simple substitution of one known element (liquid being advanced to a wick by means of the wick projecting into the liquid, as disclosed by Radomski) for another 

Regarding claim 4, Welle does not expressly disclose wherein the secondary porous wick projects into the reservoir and the primary porous wick does not project into the reservoir.
Radomski discloses wherein a secondary porous wick projects into a reservoir and a primary porous wick does not project into the reservoir (see Fig. 1, showing primary porous wick 2, secondary porous wick 1, and reservoir 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the secondary porous wick projects into the reservoir and the primary porous wick does not project into the reservoir. This is merely the simple substitution of one known element (liquid being advanced to a wick by means of the wick projecting into the liquid, as disclosed by Radomski) for another (liquid being advanced to a wick by means of a supply conduit (26), as disclosed by Welle) to obtain the predictable result of advancing liquid to a wick.

Regarding claim 5, Welle discloses wherein means are provided to inject liquid into the wick (“A supply conduit 26 serves to deliver liquid from the liquid source 27 to the liquid inlet 22. To transport the liquid from the liquid source, a pump 31, or other pressurizing means, may be used” [0028]).

Regarding claim 6, Welle discloses wherein a groove is formed on the outer surface of the wick (see annotated Fig. 3B; “groove 40” [0037]).

    PNG
    media_image2.png
    500
    519
    media_image2.png
    Greyscale

Fig. 3B of Welle, annotated

While Welle discloses a groove, Welle does not expressly “grooves” as claimed.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “grooves,” since “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04-VI-B.
In addition to structural limitations, claim 6 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “for the transport of vapour along the wick.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
Regarding claim 7, Welle discloses a method of evaporating a liquid such as liquid fuel (“A system is described herein for completely converting a known amount of liquid into a gas”; “Suitable liquids include water, alcohols, such as methanol, gasoline, and oils” [0024]), comprising the steps of: 
supplying the liquid to a porous wick located within a shell so that there is a gap between an outer surface side of the porous wick and an inner surface of the shell (see annotated Fig. 2 showing the porous wick located within a shell so that there is a gap between an outer surface side of the porous wick and an inner surface of the shell); 
supplying heat to the shell (see annotated Fig. 2 showing the means for supplying heat to the shell); and 
collecting the vapour produced in the gap by the application of heat from the shell to the liquid in the wick and removing said vapour from the shell (see annotated Fig. 2 showing gap 14 and outlet 30; “housing 12 also includes the outlet 30 for discharging the evaporated liquid from the chamber 14” [0034]). “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” MPEP § 2112.02-I.
Welle does not expressly disclose wherein the wick includes a primary porous wick facing the inner surface of the shell, and a secondary porous wick located within the primary porous wick, the liquid being supplied to the secondary porous wick, then from the secondary porous wick into the primary porous wick, so that the vapour is produced in the gap by the application of heat from the shell to the liquid fuel in the primary porous wick. However, it is noted that Welle discloses that vapour is produced in the gap by the application of heat from the shell to the liquid fuel in the porous wick (Fig. 2, and [0032]-[0034]).
Radomski discloses wherein a wick includes a primary porous wick facing an inner surface of a shell, and a secondary porous wick located within the primary porous wick, a liquid being supplied to the secondary porous wick (Fig. 1 shows a primary porous wick 2 facing an inner surface of a shell, and a 
Welle / Radomski does not expressly disclose a liquid supplied from the secondary porous wick into the primary porous wick.
Davis discloses a liquid supplied from a secondary porous wick into a primary porous wick (Fig. 6 of Davis shows a “liquid transport element” [0116] / wick; the liquid transport element / wick can be in a “core/shell form” [0016] which includes one porous wick within another porous wick: “As illustrated, for example, in FIG. 6, a core 636a can have at least a portion thereof surrounded with a shell 636b, which can be formed of a porous monolith. If desired, the core 636a may also be formed of a porous monolith. For example, the core 636a may be formed of a porous glass with one or more different properties from the porous glass forming the shell 636b so that differential characteristics of the combined elements may be provided. In particular, the core 636a may be formed of a porous glass configured for improved storage of a liquid, and the shell 636b may be formed of a porous glass configured for improved transport of the liquid for rapid wicking to the heater 634 that can be a wire that is substantially wrapped around the shell” [0116]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wick includes a primary porous wick facing the inner surface of the shell, and a secondary porous wick located within the primary porous wick, the liquid being supplied to the secondary porous wick, then from the secondary porous wick into the primary porous wick, so that the vapour is produced in the gap by the application of heat from the shell to the liquid fuel in the primary porous wick. Davis discloses, “Such core/shell design can be particularly beneficial in that the core material can be shielded from potential scorching by the high heat provided by the heating wire. Likewise, in use, air flow for entraining formed vapor may pass substantially across the porous monolith shell and have little or substantially no direct flow across the core material" [0117]. It is noted that while Davis refers to “potential scorching by the high heat provided by the heating wire,” and Welle utilizes band heaters 36 rather than a heating wire, the band heaters of Welle do provide heat that is sufficient to vaporize liquid in liquid receptor 16; therefore, the use of a porous wick within another porous wick, as described by Davis, can advantageously prevent scorching/heat damage of a portion of a wick. 

Regarding claim 8, Welle discloses wherein the heat is supplied to the shell by an electric heater (“Heaters 34 and 36 may be connected to a power source (not shown) such as by wires 39” [0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Welle / Radomski / Davis in view of Sarkar et al. (EP 3 362 361).
Regarding claim 9, Welle / Radomski / Davis does not expressly disclose wherein the heat is supplied to the shell by means of hot air circulating around the shell and/or within channels provided within the shell. 
Sarkar is related to a fuel tank inerting system [Title], which is in the same field of endeavor as Applicant’s invention (see Applicant’s title and [0002]). Sarkar discloses an inerting system comprising a control system that controls a temperature controller [0014], wherein the temperature controller may comprise a heat exchanger [0015], which may be a jacket arranged to circulate hot air for heating a chamber [0016]. See also Fig. 2 showing jacket 42, with hot air (indicated by arrows) circulating around chamber 31.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heat is supplied to the shell by means of hot air circulating around the shell and/or within channels provided within the shell. This is merely the simple substitution of one known element (providing heat to a chamber / shell by circulating hot air around the chamber / shell, as disclosed by Sarkar) for another (providing heat to a chamber / shell using an electric heater, as disclosed by Welle), to obtain the predictable result of heating to the chamber / shell. It is noted that Sarkar discloses that the chamber of Sarkar can alternatively be heated by an electrical heating element [0015], further indicating that the use of hot air circulating around the chamber / shell is a simple substitution. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Welle / Radomski / Davis / Sarkar in view of Johnson et al. (US 2008/0128048).
Regarding claim 10, Welle / Radomski / Davis / Sarkar does not expressly disclose wherein the hot air has been heated by heat obtained by an exothermic catalytic reaction between fuel vapour and oxygen.
Johnson is related to a fuel tank inerting system [Title], which is in the same field of endeavor as Applicant’s invention (see Applicant’s title and [0002]). Johnson discloses a catalytic reactor that reacts a fuel vapor and air mixture to produce an inert gas [0009], wherein the air 156 “may be any oxygen-containing gas” [0022]. Fig. 2 shows catalytic reactor 216 taking as input fuel vapor through vapor line 104 and air / oxygen through air line 108 [0027]. Fig. 2 also shows effluent line 111, and [0028] recites, “Recuperative heat exchanger 220 may transfer a fraction of the heat (e.g., heat generated by reacting the fuel) in effluent lines 111, 112 carrying the reactor 216 output effluent to the inlet air 156 in air lines 107, 110 and thereby reduce the energy input required by air heater 222 (also labeled HE-2).” This indicates that Johnson discloses wherein hot air has been heated by heat obtained by an exothermic catalytic reaction between fuel vapor and oxygen.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the hot air has been heated by heat obtained by an exothermic catalytic reaction between fuel vapour and oxygen. This is the application of a known technique (heating air using heat obtained by an exothermic catalytic reaction between fuel vapor and oxygen, as disclosed by Johnson) to a known device (the device of Sarkar that heats a shell using hot air), in order to reduce the energy input required by a heater, as disclosed by Johnson.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
On page 7, Applicant states, "The skilled person could not start from Welle and apply Radomski in order to arrive at something as defined in the amended claims. In particular, the skilled person would not look to an anaesthetic humidifying device such as that in Radomski in order to modify the fuel vaporising device of Welle."


	On page 7, Applicant states, "the use of a reservoir as in Radomski undermines the metering required by Welle (since it would not be possible to control how much liquid was drawn from the reservoir)," and further argues that a skilled person "would not be able to combine the two disclosures because of the incompatibility of the two systems," and "significant modification would be required to incorporate the features of Radomski within Welle."
	However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	On pages 7 – 8, Applicant states, "In Welle the liquid is poured onto the receptor 16 from above, but the subject-matter of the amended independent claims requires that liquid is supplied to the secondary porous wick and therefore the claims differ from the system in Welle in that there is a further porous wick (the primary porous wick) which faces the inner surface of the shell, and which surrounds the secondary porous wick so that the primary porous wick is located within the primary porous wick. Radomski does not teach the skilled person to add an additional porous wick radially outwardly of the receptor within Welle."
	However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, the rejection of claim 1 above describes why it would be obvious to utilize an additional porous wick.

	However, the rejection of claim 1 above describes why it would be obvious to utilize an additional porous wick.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761